Case 1:19-cv-00235-TFM-MU Document 1 Filed 05/15/19 Page 1 of 9                                        PageID #: 1




                        rx TED        ITITED STATES DISTRTCT COIJ.RT FOR TEIE
                                      SOUTHERN DiSTRTCT OF ALA3A\L{

                                        PRISONER COI\,IPLANT
                              IFORr{r,LA.rE ACTION] trNDER42 U.S.C. $ 198s


                              you'f;ei3 corvi cted

  ATS4 '7 C'7 tr,i
 Yo'qi trison number
                                                         CNIL ACTION NO.                               -Ulrl
 vs                                                       (To be suppiied by Clerk of Cour-0


         rc^?r Dltnn : Orrn {-h ia
        .Tef f                                       Stewartret        a1s
 Name of Defendani(s)



        Holman trni l- 3700; Af rnore, AL. 36503                                                                    -r1

 Place of Confinement and Adriress                                                                                  I
                                                                                                                    I f l
                                                                                                                   -        .11,


                                                                                                                   :r:]

                                          I].ISTRT-iCTICNS-P.:_F,.4DCA-P1.tr.FT-tr-L.Y                              {.J]
                                                                                                                    !.,.r.
                                                                                                                    r.I:i
 A. CcmpiajpiFora. Ycu must fi1e yol:r origi"al complaint ar:d a copy for each narasd Defendant. .j;r
 Yo'.u compla-int rusi be clearllr ha:rdvrritten or i,v?e',7'Tirrea. Do noi rr.se. tha back of a page. Yo'.r t
                                                                                                                .,;
                                                                                                             ,.: :r
 eomplaint musr be sigaed by yo,:; no aotary is reqrired- Any false statemeni of roateriai faci na], i::,,          .


 ser,,'e zs ihe basis for grosecution for perdri:-.v                                                          l;;i
                                                                                                                        { ":'
                                                                                                                        :l]!
                                                                                                                        I

 B. Pioper       Co,.:-c. Yo-r.r g6:nFlaini can o:rly be bro,:ght in thjs Couri    if     is Located ia'rhe
                                                                                        a deienda::t
 Sou-rh.em Dis'riict ofAlabaa:a  aad rha resi of the defendryr's aie  lacated in Alaba:na   or if ycur clah.
 arose in ihis disticr. The Sc,u-'&em  Distiict of A.labama is c.o::rprised of ihe foliowing   couaties:
 Bairiwin, Clarke, Chocia-,v, Coaecu-h, Dallas. Escembia, Ha1e, Mareago, Mobile, \{olroe., Pei-qr,
 -'lu
        ashi:r gion, aa d   Wilcox.

 C.      Se.parate Case-   Ii is necessary to fi1e a sepzrd3 s6mFlaiat fona for each elaiia unle.ss ihe claiins
 are relatad      to '&e same ineidani or issue-

 D. Defen,iants.   The persorls t'ho aie listed es defendants in section itr of -Jre comp!4iai aie deeme{
 by -JreCor:ri io be rhe only defeadaLts to this aetion. A defendanis pieseat ,d&ess niust be
 crovide.d. The Co-i:rt is'.::rable io scri'e proc.3ss rr'irho-,:t 'r}e Ere.se:ii ".ddress betag il'raisheci- fhe fii-.r
 def=adant lisird in seciiolt Ii-[ should be the defa.:rdaat -&at you list i:r the s6'!g oii'6.;r case oa your
 sqmllairrtfonna:rdmoiioaioprocaed virho-':ipreyaa-vme.irtofftes aadc.os-s,ifapelicable,andaay
                             -dre Coun'
 orhe r pleadirig filed with
           l'

        P,l-r. 811115
,t   Case 1:19-cv-00235-TFM-MU Document 1 Filed 05/15/19 Page 2 of 9                                             PageID #: 2




      E. Pleading'ihe Con:plaint. Yor:r complaiai should not coniaia lega1 arg'.:.:lerriS, c2Se la:ru or sia1jiory
      citations. You are iaquired to provide facts. Your g,smplaiat shali be a shon a:rd plab si3iepenr of
      i,our claira and s.haLl provide farraotiee io each deferdant of ihe ciai:a against ihat deie;rdani a',C                of
      ihe facL:.ai gro,:ads upon rvhich ihe cLa:::r resis.

      F. Fees. This compl.arnr           c.aanoi be properly fiJed r.::rless
                                                                     it is ac.conpanied by -rhe 5400.00 fiiiag fee, or
      a cao'rion to proc.eed rvithout Frepaiiirert of fees if yo,: aie uaabla to af,,:rd ihe filing ie.e aad o-rher
      cosis associaied :r,'i& prosecuiing ihis ac',-roa. If IFP is granted ihe f[tg fee is 5350.00-

              If you are urable io pa), -&e fi'Ling
                                                  fee ald serv'ice cos-r.s for ihis actior, you Ea). ask ihe Couri
      io lei you pioce.ed r"'i-'tout pr+alinent of fees and cosis. A blank moiioa fc,r -,.bis puipose is incl,rded..

                If y'ou liash to proceed wi'rhout prepa.vment of fees and cosis, yor.:. must complete aa6 miil to
      ihe.  Clerk of Couri a copy of the "\4otioa io Proceed Wi&our Prepa,r,':::eai of Fees" uuiled. io liou .;,i-rh
      -'.his complaint. This n:otioc will be renriaed io you
                                                                rri-,trout actioa udess :rou have an auihoiized
      officer at rhe jaii or prisoL sorrFleie the fiaa:rcial states.e:i1r mailed io you rvith ihis form.

                Evea if the Co,rrt aurhonzes you io pro.eeed rvirhout prepaymerr$ of filing fe.es, you aie
     obiigaied io pay the full S350.00. If you have ihe abiliry io pay a paitial filing fee when your
     complaint is fiIed, jou rvtil be recaired to pay a!. ?mourt, based otr yor-r assets, of up io iha greater of
     20 perce.nc of your average mouihll, balaace in your prisoa accouiit or your .irv-etzge moathly:balar.rce
     for six mon-rhs r:mediaiely precedina ihe filing of yor:r cor:plaini Ineieafter, your prisorac.couxt
     ,,..,i[ be gariiished at the rate cf 20 peiceat of
                                                        ;;c,;r t--.'onih1:r' ii:ccn:e -Luriil -&e fiirng fee is paid.

     G. Fo:-m of Pieadings. AiIpleadines axdo-rherpzpeis fi]ednusibe oa 8 LlT" x ll" papeq legiblfi
     handtricten or rypeiltitien- Every docuaenr fi1ed after the complaint Eusi have ihe sryte of itri cuse
     and the docket nu:rber- Every pleadiag must be sig:red by you and musr coatain yo.r.- address and,
     teiephone number, ii z,ny; othem'ise, the plead:ag r,rilI be su:icken- See Fad. R. Civ- P. 1i(a). No
     roiai-y is re.q,rired-

     H. Ceriificate of    Sei-rice   .   Ezch pleadine     iled   afie.r ihe eoinpla-i:rt
                                                                                -ust coniaie a c.er-Lificaie of sei-u,ice
     indicating   -&at rhe pleading has beea sen'ed on -&e opposing       paries and the date thai it r,r-as seni. A
     p.Leading   wiil be srncken if it does Eoi c.ooiair -ihis eer;ificaie of sen'ice. See Fad. R- Civ. p. 5.

     I. Copies. This Court lviil noi raake copies oiyour                  6snrFiai.rrt oi ole.adings ualess ycu pie.-nly   ilg
     required per page c.opy-,:rg fee.

     J. Forrh of Pleadings. Do not r"'rite lefiers io -Jre Cou.i-t. A-!.1pIe.adiags and documents shouid be seni
     to the Clerk of tha Court, and aot io a m asistrate judge or a ciistnct judge-

     K. No Evi,Jenc.e- No      e-".:deace shaii b= -cei1t to -rhe Couzt        icr fiLi:ie cr sicrhs-


     I.   PREVTOUS LAWSIJ-ITS.


                                                                      7
       '..1   Case 1:19-cv-00235-TFM-MU Document 1 Filed 05/15/19 Page 3 of 9                                                        PageID #: 3

.:,'




              A.   Have.you f,Iad aily o-rher          lai,,'su.ris   i!.   s'Laie or federal   corur dealit g v,'i'& -&e sane or sim:iai facrs
              i::r'oli'ed ia this aciicn:
                       Yas()                    No(x)
              B.   Have you fiIed other lar+sui's ia siate or federal                    coin relattug io youlmprisonmeai:
                       Yes()                    No(x)

              C. If youi aiis.i,er io op.esiio;rs A oi B above is yes, describe each la.+su!i ia fie spaee 'oelo-r.                       [f
              -,iera is iaore iha:r ana la"ws,ji describe the addiiioaal larn's,riis o:r anoiLer piece of paoer. using -&is
              ;ane ori-rline.)

                       1. Panies to'rhis prelious lawsu.it:

                       Pla'.,atiffs                                          N/A



                      .lJ   trrcug.4!.rLs.
                                                                             N/A



                      2. Couit (if           fbderal couii, na:re the distriet;          if s'ate co1-tit. naiae   rhe couniy)
                                                                             N/A

                      3. Docket Nr:::iber:                                   ry/A

                      4. Vlere y-ou grarted ihe opporir:niiy to pioceed ri'i-thoui palmeEi of frling                         fees?
                      Yes(         ) No(J
                      5. Nane ofjudee to              '',';hom the case ri'as assigned:


                      6. Ifyou-r case is no lonser pendirrg aad has been dismissed, siaie -rhe reaso:r givea by ihe
                      Courc as to ri.hy yoi.il case v;as disrriss3d, i.e-, fiivolo'rs,::ralicious, faiied to, siate a claim-
                      defendaats 1r',eie !i.-'-ri-nune, ete.

                                                                                N/A




                      7.    Approx:-''',-'a,= ,iaie cf   filing       !.a,,,vsuii:


                      8. Approximate date of rriiag b}r co-,:-rt:                                  rr/
Case 1:19-cv-00235-TFM-MU Document 1 Filed 05/15/19 Page 4 of 9                                           PageID #: 4




 IL   YCUR PRESENTT COl{PLdti\T.

 A.   Place or   insiiiuiion '*'heie actio.n complainad of occ':-aed:        Itre r   man   p-i sen
 B.   Date it occiured:



 C. Is ',iere   a Driso'''er srievaace proced,.:ie in this insdraiion?                No

 D. Did you preserl'&a facts_ralaiirg io your conllaiiri          ::r -rhe state pilso:rei    qievance troceduia?       "

       Yes ( )       No ()

 E. If your 2nq-ffer is YIES:

         1. WAat     ste.ps   didyor: t*e?                             I\T   A


         2.   V'rhat vas ihe res,.:lt?                                 N/A

F. Ifyoi.rr arsweris NO, explaia$'hy         Doi:                      N/A

G. Your cialm fuiefly expiait your claim: what, rvhen, rrhere., who; do not                    c.ite cases; .vou may,
wirhout leave of Court, add up to flve (5) additioaal pages if necessary):




                                                                                           was unabl-e to
identify my assailants due to the suddenness of the attack and
my efforts to get away. security personnel did not attempt to
come to my assistance and delaid opening the exit door. As a

resul-t          I had to          be        lifted to        U    s     A. Medical            Trauma Center
where f was kept several days. Upon reI                                               e from the M.T.C.
and retu rn to ?r.i1on
               Dt,_r-eon.   s eventuall-v turned to the
                                         T

living unit , wi-th no trauma aftercare tr eatment nor psych ological
counselin                                    sonnel delaid medical treatment in                                an
attempt to interrogate me about the evenys , even though the
dorm has observation cameras to monitor eventsr a.s well as a
manned cubical operator.        4
Case 1:19-cv-00235-TFM-MU Document 1 Filed 05/15/19 Page 5 of 9                                          PageID #: 5




 III.   PARTIES.

 A. Plair,tifr ffour nane/AIS) DaM: rlrrr I a s Williams                 #176'7qO

          Yoiu preseat address: Holman              t 3700; Atmore, AL.                     36503

 B. Deftadant(s):

 l.   Defenda:it (fx-il nzme)   J.   Dunn     is emnloyed 35   Colnrn. at Anoe
          His&er Dreseili address ts              Ri    e     st         Mon                    AL.          36130

          (a) Claim against -rlis deflndant: Eiqhth Amendment              violation


          (b) Supporang facts (Include datellocation of ioeident):


 safet         of lnmates from                sical at                              er       nma        D,        a
 to                   1                          rowdin            ison inmate                     1a         n

2. Deiendant (fuii    narne'                                  is empio,vid.    as   Ia7:   rrl en TTT

alL   Holman Correctional              Facllit
         Hislher pres enraddressis     1240 Ross       Rd.; Atmore, AL.                    36502

         (a)                                                                                                   safet

         1b) Suppcr-'ing facts (lncl,"rde date/location of ineiderri):


 since June          6     201   I          her watc           she has fail-ed to
 reaso b1                               safet when the conditions
 of confi nement demonstrates an objectively substantial r
3. Defendaat (fi:li n=:::e)Regina Bolar     is empio-ved as Ca aLn
zi    Holman Correcti                    cility
         His/her present addre.ss    is 1240 Ross      Rd.   i Atmore, AL 36502

                                                        )
Case 1:19-cv-00235-TFM-MU Document 1 Filed 05/15/19 Page 6 of 9                                              PageID #: 6




       (a) Claim agaiast *.is deferdanr:               deliberate indifferent & wantonness
  to   health and
         (b) Supporing facm              (T"clude datellocatioa of iacident):

              She has }roon                   otain orior to June 2018- Ma y inmate attacks
            occurred on her shift. Shers aware that the condition of
                                                              stantial
            rj-sk to health and safety, yet failed to take reason a
C. Addjtional Defendents: (If              -&ere are addiuonal defendauts, you Elay List        ihe:n on separare pages
usiog -&e seme outline above).



IV. A.     You must     2;r<-'.ve,i   &e folloq-rno qrfesiioils:

         1. S'ote che convictioa(s) for rr,,hich you are presenrly iacarcerated:
                                                                                                                 i{- x
  dr

         2.   WAen'\,,iere yo:l convic.ted?               zolo
       t      Tv'hat ic thc i,.:-m nf rrnr:r ceniprne?                 o           f
       4. \taea did you stait             serviag this senience?           zolo
       5.     Do you have any o&er convicrions r,,'iiic.h fona ihe basis of a irnue senienee?
                  Yes    ()              No   (4
       If   so, co:::plete rhe foilov,,iag

       (a) Date of conviciion:                           N/A

       (o) Term of       seriteace:                      N/A

       5.     Whac is yo,:r expecied end           of senterrce (E.0.S.) daie?              ZOZ
       B. If ftis piesert        ia',vsuii cor.ceins    .vor,it-   crinioal coavicuo:L or seilieEce.,
       siate r.r'hether your co[-v'iction has been:

                             Convicnoa N/A                  Sertence
       R"eversed            yes( ) nc( )                   yes( ) uo( )
       Expunged             .ves( ) no( )                  yes( ) no( )
       ia.;alidared          yes( ) no( )                   yes( ) ao( )


                                                                      6
Case 1:19-cv-00235-TFM-MU Document 1 Filed 05/15/19 Page 7 of 9            PageID #: 7

                                  :




 IIr.   PARTIE9 (cont.i)
                              ':




   3. eneure my health and eaf,ety agatnst thtrs known damonetratlvely
                           j


  danger.                  ;


. '{, MBr BROIfN f"           aB a L,leutenant at Holman Correstlonal
                    "runfeyea
                          ,;

  Faclllty. She hetd itnat pocttlon prLor to ilune 2018, and waa
                          :
  on duty the night qf the attaek. The naJortty of lrunate attagks
  slne June 2018 oocurred durlng her watchl she is well aware
                          i

  of the de&onstratlv,€ly dangere dangera at HolmaRl but f,all.ed
'tO-take reaaona.ble iueaaurea agal,nst them. the delal.d medtcal
                    :Sr
 treatment f,or me trying to lnterrogate me whlle'r I was bleedlng
 and ln fear of, my 1i,! fep even when sha sould have gotten all
                              '




                          t:                                      i:


 the Lnformatlon f,roB the dorrnf e obEervatlon aarngrae I or the
 on duty aubicaL                      C6trr
 5. M[r   THOMPSON   tE                                       offl'ger Xr at Holamn
                                          oyed aa cortrectlonal
 Correctl,onal Pacll                   r He waa on the Ecene of ttrie attaek and
f,alled to take                           e measures to stop the attack, or get
                                                                       I




me out of the                          C888r
6. JOHN DOE ls            by the Alabama Department of Correotlonar
He ls the securlty      eon that operated cublcal #2 durlng to
attack, and f,alled 'opsn the dorn door to let me get away
f,rom the dang€Eouap llf,e threatenlng attack, anfl,etood watchlng
the attaok Eeveral           before calling for help.




                                                                                         I
                                                                                         t
                                                                                         t
      Case 1:19-cv-00235-TFM-MU Document 1 Filed 05/15/19 Page 8 of 9                                                  PageID #: 8

,,'




               \\rrit of      b.ab,eas y'es( ) no(   ) N/A   ;,-es( )   no( )
                                oranied
                 ^ni',1l'ra

           C. if you answeied yes t0 any of fre q1lesuoff , siaie the Co,,!,.- or eatity ihat reliered yor: ftoo.
                                                                                                                               -vour
               eoni'ictioa 0i senfence ald ihe dare:



      V.  Siaie brieflv e>:.aeily i+'hai yc,u ia'aal r3.e Cou:t to do for )'ou          iiyou ii'in   (make no legal   argijrienl
      ciie no cases or statuies):

                                                                        s       ointl       and severl-y from each
       dafenda t; $1,000,000.0                                 itive                      S,
       just and proper.
      \ri. AFFRII{TION.                By ay signaaire belorv, I sn er-r or atErn under penaLiy of perju4v thar ihe
      fac.ts set oui   r.D.   tbjs complaioi are trr.e and' eorrect.



      NEtZ{cll
      Dai*                                                     (Signai,:re of Plainriff l-t'nder PenalEy of perju:y)

                                                                                                              +
                                                              slw                                                      1a5
                                                              Current lv{ailin      g   Ad&ess




                                                              Telephone N-umber




                                                                        7
                                                                       c
                      llisrli    lltot
               Case 1:19-cv-00235-TFM-MU      Document 1 Filed 05/15/19 Page 9 of 9 r
                                                                                              5_.
                                                                                         PageID #: 9
31w [\rlno,'     U,ff}   bgd   r" fl- Itr..                                                         E        q




Al*o"e,,   A\o,      Srbf                                                      '\
                                                                       2        \                       I
                                                                                                        \'
                                                                             $                a'J




                                                                5lq\e5 D       f            *r.l-
                                                                D,ut";t     ,t          Atob etrlg
                                                                  CI.- k
                                                               6r4h 6l.e*
